JOHN R. BROWN, Chief Judge
(concurring) :
I concur in the result and all of the articulate and extended opinion except *75what I regard to be an over adulation of Meredith v. City of Winter Haven, 1943, 320 U.S. 228, 64 S.Ct. 7, 88 L.Ed. 9. Phrasing the problem of abstention in diversity cases in the stringent language of Meredith ignores too much the proposition that determining whether to abstain is judicial travail of the most exacting nature. While it is one thing to abdicate a function or duty, there is none of this when, after careful analysis the interest of good «administration and respect for the State’s exclusive power to determine what its law will be, the Federal Court reaches the conclusion that State judicial resources should first be exploited. The Court has done this frequently, most notable of which is the frequent use of the C£ow/-Florida1 certification proceeding, the efficiency of which has often been extolled by this Court.2 As pointed out in W. S. Ranch Co. v. Kaiser Steel Corp., 10 Cir., 1967, 388 F.2d 257, 264-265 (dissenting opinion), which was reversed by the Supreme Court in its direction that, in that New Mexico diversity case between private parties, the Federal Court stay its hand pending determination of a declaratory judgment action filed in the New Mexico Courts after the decision of the Court of Appeals, Kaiser Steel Corp. v. W. S. Ranch Co., 1968, 391 U.S. 593, 88 S.Ct. 1753, 20 L.Ed.2d 835, the Supreme Court of Florida has several times saved us from serious error by expressly rejecting the Fifth Circuit’s reading of the Florida law.
When we get away from the rhetoric that describes abstention almost in terms of an ignominious shirking of an unpleasant duty, Judge Cabot’s opinion for us in items (1) through (5) more than adequately demonstrates why, on the basis of critical analysis, resort to the Georgia Courts would not be in order here.

. See Olay v. Sun Ins. Office, td., 1960, 363 U.S. 207, 80 S.Ct. 1222, 4 L.Ed.2d 1170, on certification upon remand, Ela., 1961, 133 So.2d 735, on receipt of answers to certification, 5 Cir., 1963, 319 F.2d 505, rev’d, 1964, 377 U.S. 179, 84 S.Ct. 1197, 12 L.Ed.2d 229.


. E. g., Martinez v. Rodriquez, 5 Cir., 1968, 394 F.2d 156; McDonell v. New England Mutual Life Ins. Co., 5 Cir., 1967, 380 F.2d 983; Greer v. Associated Indemnity Corp., 5 Cir., 1967, 371 F.2d 29; Hopkins v. Lockheed Aircraft Corp., 5 Cir., 1966, 358 F.2d 347.